[Cite as Pendry v. Troy Police Dept., 2020-Ohio-3129.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 LAURA PENDRY, EXECUTOR                                  :
                                                         :
         Plaintiff-Appellant                             :   Appellate Case No. 28531
                                                         :
 v.                                                      :   Trial Court Case No. 2018-CV-1676
                                                         :
 CITY OF TROY POLICE                                     :   (Civil Appeal from
 DEPARTMENT, et al.                                      :   Common Pleas Court)
                                                         :
         Defendants-Appellees                            :


                                               ...........

                                               OPINION

                              Rendered on the 29th day of May, 2020.

                                               ...........

GERALD S. LEESEBERG, Atty. Reg. No. 0000928, JOHN A. MARKUS, Atty. Reg. No.
0093736, and CRAIG TUTTLE, Atty. Reg. No. 0086521, 175 South Third Street,
Penthouse One, Columbus, Ohio 43215
      Attorneys for Plaintiff-Appellant

DANIEL T. DOWNEY, Atty. Reg. No. 0063753 and PAUL M. BERNHART, Atty. Reg. No.
0079543, 7775 Walton Parkway, Suite 200, New Albany, Ohio 43054
     Attorneys for Appellees, Miami County Sheriff’s Office, Chase Underwood and
     Todd Tennant

NICHOLAS E. SUBASHI, Atty. Reg. No. 0033953 and TABITHA JUSTICE, Atty. Reg. No.
0075440, 50 Chestnut Street, Suite 230, Dayton, Ohio 45440
     Attorneys for City of Troy Police Department, Joseph Gates, Joseph Long,
     Matthew Mosier, and Zachariah Bettelon

                                             .............

HALL, J.
                                                                                         -2-


       {¶ 1} Laura Pendry, as administrator of the estate of Anthony Robert Hufford,

appeals from the trial court’s entry of summary judgment in favor of the appellees on her

personal injury and wrongful death complaint against several law-enforcement officers

and two political subdivisions following a fatal high-speed police pursuit.

       {¶ 2} In her sole assignment of error, Pendry challenges the trial court’s summary

judgment ruling. She contends genuine issues of material fact exist as to whether three

police officers involved in the high-speed chase acted wantonly or recklessly, thereby

negating statutory immunity.

       {¶ 3} The record reflects that Troy police officer Zachariah Bettelon was driving his

patrol car around 3:30 p.m. on March 27, 2017 when he heard a dispatch about a stolen

pick-up truck. The dispatch reported that the vehicle was traveling south on Interstate 75

from Piqua. Bettelon also learned that the suspect had been seen crying and walking in

the middle of State Route 36 before stealing the vehicle. In addition, Bettelon heard that

the suspect had been reported doing “donuts” in a field and driving erratically at a high

speed, going on and off of the road. Shortly thereafter, Bettelon saw the stolen truck

heading south on Interstate 75. The suspect was not driving dangerously or speeding at

that time. Bettelon got behind the truck and attempted to stop it with his cruiser’s lights

and siren activated. The suspect responded by fleeing at speeds up to approximately 100

miles per hour.

       {¶ 4} About one minute later, a second Troy police officer, Joseph Gates, joined

the pursuit behind Bettelon. As the suspect continued to flee, Miami County sheriff’s

deputy Chase Underwood unsuccessfully attempted to lay stop sticks ahead of the truck.

Underwood then joined the pursuit on the interstate. Underwood initially was the fifth
                                                                                           -3-


cruiser in line because two Tipp City police cruisers already had joined the pursuit. 1

Underwood passed one of the Tipp City cruisers, becoming forth in line as the pursuit

entered Montgomery County from Miami County at speeds up to 100 miles per hour.

         {¶ 5} The stolen truck exited Interstate 75 onto Northwoods Boulevard near the

airport and headed west driving erratically and speeding. The suspect slowed at

Northwoods and North Dixie Drive but did not stop at the traffic light and turned left,

heading south on Dixie Drive into Vandalia. The pursuit continued on Dixie Drive with the

suspect frequently driving between 70 and 90-plus miles per hour, running red lights,

swerving around cars, and at times traveling on the wrong side of the road. Just south of

the Route 40 intersection, Bettelon reported over his radio that the stolen truck had hit

another vehicle (it had taken off another car’s side mirror). At that time, the Troy police

officer in charge, Matthew Mosier, was monitoring the pursuit over the radio. He became

concerned about the area getting more congested and consulted Troy police captain

Joseph Long about calling it off. At that time, the pursuit was near the intersection of North

Dixie Drive and Little York Road. When Mosier told Long the location, Long ordered the

pursuit terminated. Mosier promptly ordered the Troy units (Bettelon and Gates) to stop

the pursuit, and they immediately complied. Bettelon and Gates turned off their lights and

sirens and exited Dixie Drive onto Sudachi Drive.

         {¶ 6} When the Troy officers terminated the pursuit, a Tipp City police cruiser was

first in line behind the stolen truck. Officer Underwood from Miami County was second in

line. (He presumably was followed by the second Tipp City unit, which he had passed

earlier.) Miami County sheriff’s department lieutenant Todd Tennant also was following


1   No Tipp City officers are a party to the present lawsuit.
                                                                                         -4-


the pursuit from a distance and monitoring it on the radio, but he did not actively join the

chase. Tennant ordered Underwood to terminate the pursuit shortly after the Troy units

did so. His reason for terminating was his belief that units from the Ohio State Highway

Patrol had taken over. Underwood failed to hear Tennant’s order to terminate due to radio

static. Moments later, the stolen truck hit a vehicle driven by Anthony Hufford, who was

pulling out of an apartment complex near the intersection of Dixie Drive and Stop Eight

road. At the time of the collision, the stolen truck was travelling approximately 90 miles

per hour. Hufford was pronounced dead at the scene. The fatal accident occurred

approximately one mile and more than one minute after Troy police officers Bettelon and

Gates terminated their pursuit. At the time of the collision, Underwood remained the

second cruiser in line behind Tipp City. The record does not reflect precisely how far back

Underwood was from the stolen truck at the time of the accident. He testified during his

deposition that he was able to see the truck “at times” while on Dixie Drive. In a “Traffic

Crash Witness Statement” made after the incident, Underwood described the end of the

pursuit as follows:

              I heard Troy PD terminate their involvement in the pursuit. As they

       peeled off to the left side, Tipp City P.D. unit who was third in the pursuit

       became the lead cruiser and I followed 2nd. An O.S.P. cruiser turned

       southbound onto Dixie just in front of us. I thought it was going to take the

       lead but due to the speed of the pursuit, I stayed 2nd and Tipp City P.D.

       stayed lead. At Dixie Rd near Stop Eight Rd. I observed heavy dust and

       smoke. After crossing Stop Eight Rd, I observed the suspect vehicle

       stopped with heavy damage. * * *
                                                                                           -5-


       {¶ 7} The record also contains a “Traffic Crash Witness Statement” from a

motorist, Michael Phillips, who saw the wreck. In response to a question about whether

he saw police cars chasing the stolen truck, Phillips responded: “No, sir. It seemed like a

minute or so before they got here, but they all got here all at once.”

       {¶ 8} The trial court entered summary judgment in favor of all defendants, namely

the City of Troy, Troy police officers Bettelon and Gates, Troy officer-in-charge Mosier,

Troy police captain Long, the Miami County Board of Commissioners (hereinafter “Miami

County”), Miami County sheriff’s lieutenant Tennant, and Miami County sheriff’s deputy

Underwood. In its decision, the trial court found Mosier and Long entitled to summary

judgment “[g]iven the limited nature and extent of their involvement in the pursuit[.]” (Order

Granting Summary Judgment at 3.) The trial court also found Tennant, Mosier, and Long

entitled to summary judgment given that they only had “participated in the events at a

distance” and at reasonable speeds. (Id. at 6.) With regard to officers Bettelon, Gates,

and Underwood, the trial court reasoned:

              * * * All were in constant communication with their superiors

       regarding the pursuit, all used active lights and sirens, all slowed at

       intersections, all stayed back of the apparently distraught, impaired and

       fleeing truck thief who, it must be noted, had begun driving erratically and

       at high rates of speed BEFORE law enforcement was ever dispatched to

       engage him and NOT AS THE RESULT OF THE PURSUIT ITSELF!

       Indeed, what of R.C. Section 2935.03 that imposed on the several

       Defendants the statutory duty to “arrest and detain, until a warrant can be

       obtained, a person found violating . . . a law of this state . . . .” [Footnote
                                                                                           -6-


        omitted.] Had these several Defendants failed to discharge their duty to

        apprehend and detain a distraught, impaired and erratically driving truck

        thief, presumably they would have been sued for dereliction of duty. So it

        goes.

(Id.)

        {¶ 9} The trial court then concluded as follows:

                Understandably, Plaintiff relies heavily on her expert’s opinion that

        the Troy PD and MCS officers and deputies violated their respective

        departments’ pursuit policies. But Argabrite [v. Neer, 149 Ohio St. 3d 349,

        2016-Ohio-8374, 75 N.E.3d 161] makes it crystal clear that a violation of

        departmental policy does not equate to per se recklessness or wantonness.

        [Footnote omitted.]

                Instead, the Argabrite Court requires that, absent evidence that the

        officers and deputies (1) knew they were violating departmental policy and

        (2) that their violations would in all probability result in injury, summary

        judgment is mandated.

                And how, exactly, could it be said that Troy PD and MCS law

        enforcement personnel involved here “knew” they were in violation of

        departmental policy when they were in constant contact with their

        supervisors regarding the circumstances of the pursuit and that they “knew”

        their pursuit would in all probability cause injury when the already distraught,

        impaired and fleeing truck thief had imperiled the public well before law

        enforcement had been dispatched to make a welfare check and any effort
                                                                                           -7-


       had been made to interdict the fleeing felon?

                For the foregoing reasons, the Court GRANTS summary judgment

       for both the City of Troy Defendants and the Miami County Defendants.

(Id. at 6-7.)

       {¶ 10} “In a case decided on summary judgment, we must determine whether an

issue of material fact remains to be litigated, whether the moving party is entitled to

judgment as a matter of law, and whether when viewing the evidence most strongly in

favor of the nonmoving party, reasonable minds can only reach a conclusion that is

adverse to the nonmoving party.” Snyder v. Ohio Dept. of Natural Resources, 140 Ohio

St.3d 322, 2014-Ohio-3942, 18 N.E.3d 416, ¶ 20, citing Civ.R. 56(C) and Temple v. Wean

United, Inc., 50 Ohio St. 2d 317, 327, 364 N.E.2d 267 (1977).

       {¶ 11} The evidence here includes deposition testimony of the law-enforcement

officials involved, deposition testimony from the plaintiff’s police-practices expert witness,

incident reports, witness statements, a police cruiser-cam video, an accident

reconstruction report, affidavits, police policy manuals, and other materials. Having

examined that evidence, we see no genuine issue of material fact about what occurred

on the afternoon of March 27, 2017 when police officers pursued a stolen pick-up truck.

The real issue on appeal is whether reasonable minds construing that evidence in the

Appellant’s favor could find that any of the officers involved acted in a way that overcomes

statutory immunity.

       {¶ 12} As relevant here, “an employee of a political subdivision is immune from

liability unless the employee’s acts or omissions were ‘with malicious purpose, in bad

faith, or in a wanton or reckless manner.’ (Emphasis added.) R.C. 2744.03(A)(6)(b). This
                                                                                             -8-


standard applies to law-enforcement officers just as it applies to other employees of

political subdivisions.” Argabrite at ¶ 7, citing Fabrey v. McDonald Village Police Dept.,

70 Ohio St. 3d 351, 356, 639 N.E.2d 31 (1994). Revised Code Chapter 2744 also provides

immunity for political subdivisions themselves. In particular, R.C. 2744.02(B)(1)(a) cloaks

a political subdivision with immunity from liability where “[a] member of a municipal

corporation police department or any other police agency was operating a motor vehicle

while responding to an emergency call and the operation of the vehicle did not constitute

willful or wanton misconduct.” (Emphasis added.)

       {¶ 13} The issue of statutory immunity for a political subdivision or its employees

presents a question of law. Burgin v. Eaton, 2d Dist. Montgomery No. 24757, 2011-Ohio-

5951, ¶ 26, citing Conley v. Shearer, 64 Ohio St. 3d 284, 595 N.E.2d 862 (1992); see also

Hoffman v. Gallia Cty. Sheriff’s Office, 2017-Ohio-9192, 103 N.E.3d 1, ¶ 38 (4th Dist.).

“Whether a political subdivision employee acted with malicious purpose, in bad faith, or

in a wanton or reckless manner generally are questions of fact, however. * * * Thus, a trial

court may not grant summary judgment on the basis of R.C. 2744.02(B)(1)(a) or

2744.03(A)(6)(b) immunity unless reasonable minds can only conclude that the employee

did not act willfully, wantonly, maliciously, reckless[ly], or in bad faith.” Hoffman at ¶ 38,

citing Argabrite at ¶ 15. In resolving this issue, a reviewing court must “bear in mind that

while many public employees face the potential for liability under R.C. 2744.03, no other

public employee faces the potential danger, violence or unique statutory responsibilities

a law-enforcement officer faces. Not only does Ohio law require an officer to arrest and

detain a person who is violating the law, R.C. 2935.03(A)(1), it also subjects that officer

to potential criminal liability for negligently failing to do so, R.C. 2921.44(A)(2).” Argabrite
                                                                                         -9-


at ¶ 15. As the Ohio Supreme Court explained in Argabrite:

               An officer’s role in our society creates a unique lens through which

       to view his or her actions and through which to determine whether those

       actions may have been malicious, in bad faith, wanton or reckless. We

       expect law-enforcement officers to protect the public, but that expectation

       need not mean that an officer must sit idly by while a suspect flees the scene

       of a crime, particularly when the suspect’s flight itself endangers the general

       public further. The danger of a high-speed chase alone is not enough to

       present a genuine issue of material fact concerning whether an officer has

       acted with a malicious purpose, in bad faith or in a wanton or reckless

       manner. Shalkhauser v. Medina, 148 Ohio App. 3d 41, 50-51, 772 N.E.2d
129 (9th Dist.2002).
Id. at ¶ 16.

       {¶ 14} With the foregoing standards in mind, we see no error in the trial court’s

entry of summary judgment in favor of the City of Troy, Miami County, Troy officer-in-

charge Matthew Mosier, Troy police captain Joseph Long, and Miami County sheriff’s

lieutenant Todd Tennant. As a threshold matter, it does not appear that the Appellant has

challenged the trial court’s entry of summary judgment in favor of these defendants. The

“Argument” section of the Appellant’s opening appellate brief does not mention any of

these defendants. The Appellant argues that “[a]s municipal employees, the individual

defendants are only entitled to immunity when they act in a manner which is neither

reckless nor wanton.” (Appellant’s brief at 13.) She then asserts that “reasonable minds

could easily conclude that the individual defendants’ actions were more than negligent
                                                                                         -10-


and were in fact reckless or wanton.” (Id.) In the remainder of her argument, the Appellant

examines only the actions of Troy police officers Zachariah Bettelon and Joseph Gates

and Miami County sheriff’s deputy Chase Underwood. She contends a jury reasonably

might find that these officers’ actions were reckless or wanton. (Id. at 13-24.)

       {¶ 15} Given the Appellant’s complete failure to address the actions of Troy officer-

in-charge Mosier, Troy police captain Long, and Miami County sheriff’s lieutenant

Tennant, she has failed demonstrate error in the trial court’s summary judgment with

respect to these defendants, who played supervisory roles and monitored the chase from

some distance. As for the political-subdivision defendants, the Appellant’s argument fails

to mention them either. We note too that a finding of recklessness by any of the defendant

officers would not overcome statutory immunity for the City of Troy and Miami County. As

set forth above, political-subdivision immunity exists unless one of the defendant officers

involved in the pursuit engaged in “willful or wanton misconduct” in the operation of a

police cruiser.

              The terms “willful” and “wanton” delineate “distinct degrees of care

       and are not interchangeable.” Anderson v. City of Massillon, 134 Ohio St. 3d
380, 2012-Ohio-5711, 983 N.E.2d 266, ¶ 31. Willful misconduct “implies an

       intentional deviation from a clear duty or from a definite rule of conduct,” a

       “deliberate purpose not to discharge some duty necessary to safety,” or a

       purpose to engage in “wrongful acts with knowledge or appreciation of the

       likelihood of resulting injury.” Id. at paragraph two of the syllabus. Wanton

       misconduct, on the other hand, “is the failure to exercise any care [for] those

       to whom a duty of care is owed in circumstances in which there is great
                                                                                         -11-


       probability that harm will result.” Id. at paragraph three of the syllabus.

Ibrahim v. City of Dayton, 2018-Ohio-1318, 110 N.E.3d 730, ¶ 16 (2d Dist.).

       {¶ 16} We see no evidence from which a trier of fact reasonably could find that any

of the three defendant officers involved in the high-speed chase (namely Troy police

officers Bettelon and Gates, and Miami County sheriff’s deputy Underwood) engaged in

willful misconduct within the meaning of the immunity statute. Nor do we see a genuine

issue of material fact as to whether any of them engaged in wanton misconduct.

Uncontroverted summary judgment evidence demonstrates that all three officers

exercised some care when they pursued the stolen pick-up truck. Among other things,

they used lights and sirens, slowed at intersections, maintained radio contact with

supervisors, attempted to deploy stop sticks to end the pursuit, backed off of the suspect

at times to see if he would slow down, and two of them (the Troy officers) ultimately

terminated the pursuit a mile or so before the crash. Therefore, the officers used some

care, and the trial court properly granted summary judgment to the City of Troy and Miami

County.

       {¶ 17} The remaining issue, which is the focus of the Appellant’s brief, is whether

Troy police officers Bettelon and Gates and Miami County sheriff’s deputy Underwood

acted “recklessly” for purposes of overcoming their own immunity. “Reckless conduct” is

“ ‘characterized by the conscious disregard of or indifference to a known or obvious risk

of harm to another that is unreasonable under the circumstances and is substantially

greater than negligent conduct.’ ” Argabrite at ¶ 8, quoting Anderson, paragraph four of

the syllabus. “[Recklessness] requires a finding that the probability of harm occurring is

great and that the harm will be substantial. A possibility or even probability is not enough
                                                                                            -12-


as that requirement would place the act in the realm of negligence.” Preston v. Murty, 32
Ohio St. 3d 334, 336, 512 N.E.2d 1174 (1987). “Recklessness, therefore, necessarily

requires something more than mere negligence. In fact, ‘the actor must be conscious that

his conduct will in all probability result in injury.’ ” O’Toole v. Denihan, 118 Ohio St. 3d 374,

2008-Ohio-2574, 889 N.E.2d 505, ¶ 74, quoting Fabrey, 70 Ohio St. 3d at 356, 639 N.E.2d
31.

       {¶ 18} The Appellant contends the record reveals genuine issues of material fact

as to whether Bettelon, Gates, and Underwood acted at least recklessly in the course of

the pursuit. With regard to Bettelon, the Appellant first contends the trial court overlooked

the fact that he subjectively determined the suspect was impaired and distraught based

on a dispatcher’s report that: (1) the suspect had been seen walking in the middle of the

road; (2) he looked like he had been crying; (3) he reportedly had stolen a truck and driven

at a high rate of speed; and (4) he had been seen doing “donuts” in a field and repeatedly

going off of the roadway. The Appellant questions whether this information was sufficient

to support an objectively reasonable belief that the suspect was impaired or whether

Bettelon truly had such a belief. (Appellant’s brief at 15-17.)

       {¶ 19} The Appellant next contends the trial court failed to consider how the

suspect was driving on Interstate 75 before Bettelon initiated a stop. Given that the

suspects driving performance was lawful at the time, although in a stolen vehicle, the

Appellant contends a trier of fact reasonably might conclude that initiating a felony stop

at all was wanton or reckless. (Id. at 17.) The Appellant contends the trial court also failed

to consider whether deputy Underwood ever should have joined in the pursuit. The

Appellant argues that Miami County’s pursuit policy prohibited him from joining because
                                                                                          -13-


he was not requested or permitted to do so by a supervisor and because at least two

other units already were participating in the pursuit. (Id. at 18.)

       {¶ 20} The Appellant characterizes the pursuit as being initiated for a property

crime, i.e., theft of a pick-up truck. She contends Troy’s policy prohibits a pursuit for a

property crime unless the suspect presents a risk of physical harm or death and there

exists an immediate need for apprehension. Again, the Appellant argues that these

circumstances did not exist when Bettelon attempted to stop the suspect on Interstate 75.

She contends Bettelon acted at least recklessly when he continued the pursuit on

Interstate 75 despite the fact that the suspect sped away at up to 100 miles per hour,

weaving in and out of traffic and at times driving on the shoulder. The Appellant argues

that Gates and Underwood recklessly made the pursuit more dangerous by joining it on

the interstate. (Id. at 18-19.) In addition to terminating the pursuit on the interstate, the

Appellant suggests that all of the officers could and should have terminated at other times,

including “when the officers exited their jurisdiction, once the suspect exited the highway

and entered a more congested area, once the suspect started driving on the wrong side

of the roadway, when the suspect passed a school bus in a school zone, and when the

suspect sideswiped another vehicle on N. Dixie Drive.” (Id. at 19.)

       {¶ 21} The Appellant next cites the following list of factors courts have examined

to determine whether a police officer engaged in willful, wanton, or reckless misconduct

in operating a police cruiser:

       (1) the officer’s speed; (2) whether the officer was traveling in the correct

       lane of travel; (3) whether the officer had the right-of-way; (4) the time of

       day; (5) the weather; (6) the officer’s familiarity with the road; (7) the road
                                                                                        -14-


      contour and terrain; (8) whether traffic was light or heavy; (9) whether the

      officer made invasive maneuvers (i.e., attempting to force the vehicle from

      the road) or evasive maneuvers (i.e., attempting to avoid a collision); (10)

      the nature and seriousness of the offense that prompted the emergency;

      (11) whether the officer possessed a safer alternative; (12) whether the

      officer admitted to disregarding the consequences of his actions; (13)

      whether the officer activated the vehicle’s lights and sirens; and (14)

      whether the officer violated any applicable departmental policy.

Hoffman, 2017-Ohio-9192, 103 N.E.3d 1, at ¶ 49.

      {¶ 22} Applying the above factors in the present case, the Appellant reasons:

      * Five police units were traveling at speeds at or near 100 miles per hour;

      * Officers drove on the shoulder of Interstate 75 in order to keep up with the

      fleeing suspect and observed the suspect driving into oncoming traffic on

      multiple occasions;

      * Both the suspect and the Troy officers ran multiple red lights and stop

      signs and showed little, if any, regard for traffic on the roadway and failed

      to slow to reasonable speeds at intersections;

      * The officers were 10-15 miles outside of their jurisdiction and less familiar

      with the area;

      * Other vehicles, drivers, and pedestrians, including the occupants of a

      school bus travelling in a school zone, were all placed at extreme risk of

      injury because of the pursuit through both residential and commercial

      neighborhoods;
                                                                                          -15-


       *The pursuit happened during rush hour with moderate to heavy traffic;

       * The officers had to make multiple invasive and evasive maneuvers during

       the approximately 15-mile pursuit, including weaving in and out of traffic and

       trying to force the truck to the right lane on Interstate 75;

       * The pursuit was initiated for a crime against property;

       * There were safer alternatives, as there was not an immediate need for

       apprehension; and

       * The officers violated multiple departmental policies and Ohio law.

(Appellant’s brief at 20.)

       {¶ 23} In light of the foregoing factors, the Appellant argues:

              All of this conduct, under the circumstances, created a high likelihood

       of harm or death that would and should be apparent to any reasonable

       officer. Officer Bettelon knew this, the other officers that joined the pursuit

       knew this, yet every officer involved chose to continue pursuing the suspect

       in direct violation of departmental policy, until that risk of harm or death

       turned into a reality when the suspect struck and killed Anthony Hufford.

       When police officers engage in high-speed pursuits under these

       circumstances, it is absolutely foreseeable that the pursuit is likely to result

       in physical harm or death. That is precisely the reason high-speed pursuit

       policies have been enacted—to prohibit initiation of any pursuit where the

       need for immediate apprehension does not outweigh the inherent dangers

       of such pursuits, and mandate termination of such pursuits.

(Appellant’s brief at 20-21.)
                                                                                         -16-


       {¶ 24} The Appellant next asserts that the Argabrite case cited by the trial court is

distinguishable. Although that case involved a high-speed police pursuit, the Appellant

argues that the underlying offense was burglary and that the suspect driver had struck a

police car and fled through residential yards prior to the pursuit. The Appellant also argues

that the pursuit in Argabrite involved “moderate” speeds. (Appellant’s brief at 21-22.)

Although the Ohio Supreme Court found no recklessness as a matter of law in Argabrite,

the Appellant contends the present case involves different facts.

       {¶ 25} Finally, the Appellant reiterates her belief that Bettelon, Gates, and

Underwood did not establish their entitlement to summary judgment. She argues that they

failed to establish the absence of a genuine issue of material act as to whether they acted

recklessly. She argues their denial of violating departmental police-pursuit policy is not

dispositive. She reasons that the trial court’s decision “permits a police officer to act

recklessly and plead ignorance after doing so without consequence.” (Id. at 23.) Finally,

based on the evidence before us, the Appellant insists that the issue of recklessness must

be submitted to a jury for resolution. Therefore, she urges reversal of the trial court’s

decision as it relates to Bettelon, Gates, and Underwood.

       {¶ 26} Having reviewed the record, we see no error in the trial court’s entry of

summary judgment in favor of Troy police officers Bettelon and Gates and Miami County

deputy Underwood. Viewing the evidence and all reasonable inferences in a light most

favorable to the Appellant, we do not believe a trier of fact could find that any of these

officer acted recklessly. In reaching this conclusion, we bear in mind the Ohio Supreme

Court’s observation of an officer’s “unique lens” on their actions and the potential danger,

violence or unique statutory responsibilities faced by officers. Argabrite at ¶ 16. Notably,
                                                                                           -17-


the Argabrite court recognized that an officer is not obligated to “sit idly by while a suspect

flees the scene of a crime, particularly when the suspect’s flight itself endangers the

general public further.” Id. The majority also concluded that “the danger of a high-speed

chase alone is not enough to present a genuine issue of material fact concerning whether

an officer has acted * * * in a * * * reckless manner.” Id.

       {¶ 27} Contrary to the Appellant’s argument, reasonable minds could not conclude

that Bettelon initiated a stop on the highway solely because the suspect stole a truck. The

Appellant concedes that a dispatcher also had advised Bettelon about the suspect

reportedly walking in the middle of the road and crying before the theft and then driving

erratically and at a high rate of speed before the officer observed him. (See Bettelon depo.

at 48.) These additional facts reasonably caused Bettelon to believe the suspect might

be impaired and pose an immediate threat to the public. This remained true even though

the suspect was not driving erratically at the moment when Bettelon initiated a stop.

Moreover, we consider it the officers’ sworn duty to at least attempt a traffic stop of a

stolen vehicle.

       {¶ 28} Nor are we persuaded by the Appellant’s argument that the trial court

ignored Underwood’s violation of departmental policy by joining the pursuit. The Appellant

argues that the policy precluded Underwood from joining a pursuit if two other units

already were involved. The Appellant claims Underwood violated the policy because four

other units were in pursuit when he joined the chase. Although Underwood disputes the

Appellant’s reading of the policy, we see no genuine issue of material fact on the issue of

recklessness even if he did violate departmental policy. In Argabrite, the Ohio Supreme

Court concluded that a violation of departmental policy does not create a genuine issue
                                                                                          -18-


of material fact as to whether the violator acted recklessly absent evidence that the

violator knew he was violating the policy and knew his violation” in all probability” would

result in injury. Argabrite at ¶ 25. Here the record contains no evidence to support a finding

that Underwood knew joining the pursuit violated departmental policy. This is particularly

true given that he remained in contact with a supervisor who did not order him to terminate

the pursuit based on the policy. The record also contains no evidence to support a finding

that Underwood knew having five cruisers involved rather than four in all probability would

result in injury.

       {¶ 29} The Appellant further argues that Bettelon violated departmental policy by

initiating a pursuit for a property crime where the suspect did not present a risk of physical

harm or death and there was no need for immediate apprehension. As set forth above,

however, the undisputed facts supported a reasonable belief that the seemingly unstable

and distressed suspect was impaired and posed a risk of physical harm to others. Once

again, however, we see no genuine issue of material fact on the issue of recklessness

even if Bettelon did violate the policy. On the record before us, no trier of fact could

conclude that Bettelon knew initiating his pursuit of the suspect on Interstate 75 in all

probability would result in injury. Nor do we see a genuine issue of material fact as to

whether any of the three officers acted recklessly by continuing the pursuit on Interstate

75 and Northwoods Boulevard, which was in a largely commercial/ industrial area with

light traffic. Having reviewed Bettelon’s cruiser-camera video, we note that roads were

dry, and the weather was clear. Based on our examination of the video, we do not believe

a trier of fact reasonably could find that Bettelon, Gates, or Underwood acted recklessly

during this portion of the pursuit. We see no evidence to support a finding that they knew
                                                                                           -19-


their actions in all probability would result in injury when pursuing the suspect on Interstate

75 and Northwoods Boulevard. Therefore, they did not act recklessly as a matter of law.

       {¶ 30} In our view, the only real issue is whether any of the three officers acted

recklessly by continuing the pursuit after exiting Northwoods Boulevard and turning

southbound onto Dixie Drive where the pursuit continued for 4 or more miles. On this

portion of the relatively wide and straight 4- and sometimes 5-lane road, the officers

continued their use of lights and sirens in part to warn other motorists and pedestrians

about the suspect’s flight. Bettelon, the driver of the lead cruiser for most of the pursuit,

testified in his deposition that he was familiar with the entire route the suspect travelled.

The officers slowed at intersections, periodically backed off from the suspect to see if he

would slow down, and maintained radio contact with their supervisors. We note too that

Troy officers Bettleon and Gates did terminate the pursuit when it was felt that the risks

outweighed the law-enforcement benefit. Even if the timing of this decision might be

questioned with the benefit of hindsight, the officers’ termination the pursuit when they

did, in consultation with their supervisors, constituted at most negligence under the

circumstances before us. In reaching this conclusion, we note that Bettelon and Gates

discontinued their pursuit well before the crash. The Appellant’s own evidence

demonstrates that Bettelon was so far behind the suspect that he lost sight of the

suspect’s truck before terminating the pursuit. (Plaintiff’s Memo Contra Summary

Judgment at Drago Exh. A 011.) As for Gates, he was behind Bettelon. The evidence

also establishes that more than one minute elapsed from the time Bettelon and Gates

stopped the pursuit until the crash. (Id. at Exh. A 012.) This timing is consistent with an

incident report Bettelon completed after the crash. (Troy Defendants’ Motion for Summary
                                                                                          -20-


Judgment at Justice Affidavit Exh. 1 p. 10.)

       {¶ 31} As for Underwood, he continued the pursuit behind a Tipp City cruiser after

Bettelon and Gates pulled off. Underwood also had been made aware of the suspect’s

unusual behavior prior to stealing the truck and his erratic driving thereafter. Based on

the information known to him and the circumstances of the pursuit, Underwood

reasonably could have believed the suspect posed a danger to the public that outweighed

the risks of the pursuit. He also testified in his deposition that his only role prior to the

crash was backing up the Troy cruisers and, later, the Tipp City cruiser ahead of him.

Even if Underwood’s assessment of the situation might be questioned in hindsight, no

reasonable juror could conclude that he acted recklessly merely by following one or more

other cruisers ahead of him at various times during the pursuit. As the Ohio Supreme

Court observed in Argabrite, reckless conduct is “’characterized by the conscious

disregard of or indifference to a known or obvious risk of harm to another that is

unreasonable under the circumstances and is substantially greater than negligent

conduct.’ ” (Citation omitted.) Argabrite at ¶ 8 “These are rigorous standards that will in

most circumstances be difficult to establish, especially with respect to a law-enforcement

officer carrying out the statutory duty to arrest and detain a person violating the law.” Id.

Based on the evidence before us, we hold that Underwood did not act recklessly, as a

matter of law, by engaging in the conduct that he did.

       {¶ 32} Finding no error in the trial court’s entry of summary judgment in favor of

the Appellees, we overrule the Appellant’s assignment of error. The judgment of the

Montgomery County Common Pleas Court is affirmed.

                                      .............
                                          -21-




TUCKER, P.J. concurs.

FROELICH, J., concurs in judgment only.




Copies sent to:

Gerald S. Leeseberg
John A. Markus
Craig Tuttle
Daniel T. Downey
Paul M. Bernhart
Nicholas E. Subashi
Tabitha Justice
Hon. Steven K. Dankof